Exhibit 10.1
[Rimini Street, Inc. Letterhead]




May 22, 2020


Gerard Brossard
[Address redacted]


Dear Mr. Brossard:


Rimini Street, Inc. (Rimini Street) is pleased to confirm our offer of
employment to you as EVP and Chief Operating Officer, reporting to Seth Ravin.
The EVP and Chief Operating Officer job description is enclosed. You will be
based in the Pleasanton, CA office with a targeted start date of June 01, 2020
(“Start Date”).


Your annual salary is $350,000.00, which per pay period is $14,583.33, paid
semi-monthly, subject to required withholding and deductions. You will also be
eligible for an annualized incentive compensation of $350,000.00 at 100%
attainment of all objectives with the ability to earn more with over-achievement
of said annualized incentive compensation, based on over-achievement of New
Client Invoicing and Renewal Targets.


Subject to the approval of Rimini Street’s Board of Directors (“Board”), you
shall be granted an option (the “option”) to purchase 100,000 shares of Rimini
Street Common Stock, at an exercise price equal to the fair market value of such
shares on the date of the grant as determined by the Board. The option shall be
granted pursuant to and upon the terms set forth in the Rimini Street, Inc. 2013
Equity Incentive Plan (“Stock Option Agreement”). So long as you remain actively
employed by Rimini Street, the Option shall vest ratably on the first, second,
and third anniversaries of the grant date. You will be required to agree to all
terms and conditions within the Notice of Stock Option Grant and Stock Option
Agreement in order to participate in the program. Once your grant has been
approved by the Board, E*TRADE will send you an email notifying you to open your
account and review/accept your award.


In addition, Subject to the approval of the Board, you shall be granted 200,000
Restricted Stock Units (“RSUs”) of Rimini Street based on the fair market value
of such shares on the date of the grant as determined by the Board. The RSUs
will be granted under, and subject to the terms and conditions of, the Plan, as
well as the terms and conditions to be set forth in the related RSU award
agreement (the “RSU Agreement”) delivered pursuant to the Plan. So long as you
remain actively employed by Rimini Street, the RSUs shall vest ratably on the
first, second, and third anniversaries of the grant date. You will be required
to agree to all terms and conditions within the RSU Agreement in order to
participate in the program. Once your grant has been approved by the Board,
E*TRADE will send you an email notifying you to open your account and
review/accept your award.


As a regular employee working at least 30 hours per week, you are also eligible
to participate in our comprehensive benefits program, summarized in the attached
Employee Benefits Guide.


This Offer of Employment supersedes any other offer and is made conditioned
upon:


•Acceptable results from a background and reference check as well as
verification of your employment history.
•Providing verification of your eligibility for employment in the United States.





--------------------------------------------------------------------------------



•Please be advised that, while you may decline employment verification with your
current employer at this time, we reserve the right to verify your current
employment after your start date.
As well as your acceptance and execution of the following documents:
•The Rimini Street Employee Intellectual Property and Confidentiality Agreement
•Acceptable Use Policy
•Acknowledgment of the Employee Handbook


This offer is based on your individual skills and talent, and not based on a
desire to benefit from any trade secrets, proprietary or confidential
information and materials belonging to third parties (“Third Party Confidential
Information”). In fact, you are not permitted to bring to Rimini Street, nor use
at Rimini Street, any Third Party Confidential Information. Rimini Street
respects Third Party Confidential Information of others.


This offer will expire on Saturday, May 23, 2020 at 11:59 pm Pacific Time, and
is not meant to be construed as an employment contract. Your employment with
Rimini Street will be "at will," meaning that either you or Rimini Street can
terminate your employment at any time, for any reason or no reason.


To accept this Offer of Employment and this position, kindly sign below. Upon
acknowledgement of your acceptance, you will receive instructions to complete
the required documents, payroll and benefit information, and other items as
appropriate for your new position.


We look forward to working with you to redefine enterprise software support at
Rimini Street!


Regards,



/S/ Seth A. RavinSeth A. Ravin, CEO and Chairman of the Board



I, Gerard Brossard, hereby accept this Offer of Employment:



/S/ Gerard BrossardMay 24, 2020SignatureDate









2

--------------------------------------------------------------------------------



EVP and Chief Operating Officer Job Description:


Under the Fair Labor Standards Act (FLSA), this position is Exempt. Please refer
to the Employee Handbook for definitions.


Given the emphasis on building the company to $1B in scale, the CEO and Board
are seeking a COO to lead the development of the organization through its next
stage of growth. This new COO will work closely and collaboratively with the
CEO, Theatre and Regional General Managers, and the balance of the Executive
Team to help ensure the company is executing against its strategic goals in
order to increase shareholder value. The COO will bring a “get it done”
leadership style and will be expected to take a metrics and
performance-optimized approach to management. S/he will preside over each of the
Theatre, Regional and Product Line General Managers and will ensure all
Theatres/Regions and Product Lines have what they need to drive growth, solution
excellence, service delivery, operational efficiency and client satisfaction. It
is expected that the COO will focus on the following areas:


Reporting to and Partnering with the CEO
•As a direct report to the CEO, the COO will collaborate with the other direct
reports of the CEO which include the Chief Financial Officer, Chief People
Officer, General Counsel and other Operating Committee leaders.
•Engage in open and regular communication with the CEO while driving key
priorities forward. Be transparent with the CEO on operations issues and risks;
engage with the CEO as a collaborative partner.
•Provide the CEO with regular briefs using proper dashboards of metrics on
growth, financial and operational performance.
•Formulate and hold accountability for the delivery of annual budgets and
business plans that support the CEO/Board-approved strategy and plans required
to generate shareholder value.
•Serve as an effective external leader and compelling spokesperson for the
company, telling the Rimini Street story to clients, investors and partners to
promote the company and build the brand.


Leadership of Theatre/Regional and Product Line General Managers
•Lead and manage Rimini Street’s business in the Theatres and Regions in which
it operates globally. Maintain a line-of-sight across all activities in the
Theatre/Region that contribute to business success and client satisfaction and
retention.
•Working with Theatre/Regional General Managers, ensure they are getting what
they need from all functions to be successful.
•Drive coordination across all functions within each Theatre/Region, both those
that directly report into the GM (typically Sales and Field Marketing, may
include others), and functions that report to Global functional leaders
including Service Delivery, Global On-Boarding, Legal, Finance, IT, HR and
others.
•Lead and manage Rimini Street’s business in the major Product Lines it offers,
Oracle and SAP. Maintain a line-of-sight across all activities for each Product
Line that contribute to business success and client satisfaction and retention.
•Working with Product Line General Managers, ensure they are getting what they
need from all functions to be successful, and drive coordination across the
functions.
•Drive global consistency in operations, processes, tools, metrics and
execution, while allowing for necessary local differences.
•Ensure proper attention is given to capacity and cost management, efficiency of
sales and sales operations, and a clear approach to attaining financial
improvement on a continual basis.
•Ensure appropriate leadership team is in place to meet company objectives. This
includes aligning the talent agenda/execution plan (by working closely with the
Chief People Officer) and rounding out the executive team and middle management
as needed.
•Instill a mindset and discipline across the company in order to deliver
results.
•Develop and maintain an operational and financial roadmap with clear
milestones, metrics, and business performance targets.
3

--------------------------------------------------------------------------------



Growth
•The COO will partner with the CEO to drive significant growth, including
driving up profitability and operating leverage to grow EBITDA. In effect the
COO will ensure Rimini Street operations support growth optimally.
•Position himself/herself as the company’s operations leader by ensuring each of
the Theatre/Regional leaders and Product Line leaders has what they need from
all functions to succeed in the execution of their strategic plans.
•Provide leadership and support for accretive M&A actions as appropriate.


Culture
•Provide motivational leadership throughout the organization and work in concert
with the CEO in helping to ensure the proper culture is optimized at the
company. Work closely with the CPO and CEO to ensure the Talent Strategy is
sound and being executed properly.
•Working alongside the CEO, help to establish an even more hands-on, performance
based, and customer-centric culture that is based on collaboration,
transparency, accountability, and empowerment.


KEY RESPONSIBILITIES
Rimini Street operates with a Theatre/Regional and functional leadership matrix.
As such, the COO will be responsible for the performance of each Theatre/Region
while also ensuring each has what it needs from all functions to be successful.
Similarly, The COO will be responsible for the performance of each major Product
Line, while also ensuring each Product Line leader has what is needed from all
functions to be successful.


Specifically, COO will preside over the following:
I. Theatre and Regional GM’s
i. Ensure each region has what it needs to succeed
ii. Theater and Regional General Managers (and their local sales, field
marketing, and other direct reports) for North America, Latin America, EMEA,
Israel & Eastern Europe, Japan, Korea, Australia & New Zealand and Southeast
Asia & Greater China.
II. Product Line GM’s
i. Ensure each Product Line leader has what they need to succeed
ii. Product Line General Managers for Oracle and SAP




































Rimini Street, Inc.
Worldwide Headquarters 3993 Howard Hughes Parkway, Suite 500, Las Vegas, NV
89169 USA
Phone: +1 702.839.9671 Toll-Free: + 1 888.870.9692 Fax: +1 702.973.7491
riministreet.com
4